


EXHIBIT 10.154






ITC HOLDINGS CORP.
STOCK OWNERSHIP POLICY


1.    INTRODUCTION


To directly align interests of management and shareholders, the ITC Holdings
Corp. (the “Company”) Board of Directors believes it is important for members of
the Company’s management to acquire and maintain meaningful ownership positions
in the Company’s stock. Accordingly, the Board of Directors finds it in the best
interests of the Company and its shareholders to adopt the following policy
regarding stock ownership by executives. This Policy will be administered by the
Compensation Committee of the Company’s Board of Directors (the “Committee”).
The Committee may modify, amend, waive, or rescind this Policy at any time, and
may interpret or revise the application of this Policy to an individual as it
deems appropriate within its sole discretion.


2.    APPLICABILITY


This Stock Ownership Policy (“Policy”) applies to the chief executive officer
and each senior vice-president and vice-president of the Company or one of its
utility operating subsidiaries (each individually, “Executive”). Employees of
the Company or one of its utility operating subsidiaries who have obtained the
position of director or report directly to a senior vice-president or
vice-president (each individually, “Employee Director”) are encouraged to
participate in stock ownership under the guidelines of this Policy. For purposes
of this Policy, a utility operating subsidiary is a subsidiary of the Company
that owns currently in-service assets used for the provision of electricity
transmission service in interstate commerce.


3.    STOCK OWNERSHIP REQUIREMENTS


a.    Each Executive must achieve and maintain stock ownership under this Policy
within five years of the establishment of this Policy or becoming an Executive
under this Policy, whichever is later (the “Interim Period”).


b.    Each Executive is required to maintain ownership of the Company’s stock
that is equal to or greater than the following dollar values:


Chief Executive Officer:
6x salary
Executive/Senior Vice Presidents:
3x salary
Vice Presidents:
2x salary



c.    Each Employee Director is encouraged to maintain ownership of the
Company’s stock that is equal to great than the dollar value of the Employee
Director’s salary.


d.    Each of the following stock vehicles are included in determining the value
of stock held by each Executive or Employee Director:


i.    Shares currently owned directly by the Executive or Employee Director,
regardless of whether such shares are subject to vesting requirements or
transfer restrictions.






--------------------------------------------------------------------------------




ii.    Shares underlying currently exercisable options, to the extent the
exercise price of such options is lower than the fair market value of the shares
underlying those options.


iii.    Shares owned through a 401(k) plan, phantom stock units, restricted
stock units, or a stock purchase plan, to the extent the plan settles payments
in stock.


iv.    Shares previously owned by the Executive or Employee Director that have
been placed in a trust for the benefit of a member of the individual’s family.
For purposes of this Policy, “family” includes one’s spouse, parent, sibling,
child, father in-law, mother-in law, brother in-law, or sister in-law.


e.    Executives are not permitted to pledge shares of Company stock prior to
achieving their required stock ownership value under the Policy. If an Executive
wishes to pledge Company stock and owns shares above their required ownership
value, the Executive may pledge only the number of shares they hold that exceeds
their required stock ownership value.


4.    REVIEW OF STOCK OWNERSHIP; REMEDIAL ACTIONS


a.    Each Executive’s stock ownership under this Policy will be reviewed
annually by the Committee. In reviewing progress toward achievement of stock
ownership levels under this Policy, the Committee will review shares underlying
all options, including options that are not currently exercisable.
 
b.    Ownership goals or measurements of and expectations related to ownership
goals may be suspended or modified by the Committee at any time.


c.    Failure by an Executive to maintain minimum stock ownership under this
Policy, at the discretion of the Committee, may result in: 1) payment of the
Executive’s annual bonus payments in Company stock, with a mandatory holding
period for such stock; and/or 2) reduction in or exclusion from future awards
under the Company’s bonus plans. In any event, if an Executive is below her or
his ownership level and not making active progress toward the ownership level
after the five year Interim Period, 50% of any bonus payment awarded to the
Executive will be paid in the form of Company stock until the Executive’s stock
ownership level is achieved.


d.    The Committee and management of the Company will consider stock ownership
positions in stock of the Company in considering persons for promotion to any
Executive position or other succession decisions.




